     Case 2:21-bk-10826-BB        Doc 189 Filed 03/31/21 Entered 03/31/21 16:21:33                 Desc
                                    Main Document Page 1 of 3



1
2
                                                                       FILED & ENTERED
3
4                                                                             MAR 31 2021
5
                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
6                                                                        BY wesley DEPUTY CLERK


7
8
                              UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                      LOS ANGELES DIVISION
11
12
13   In re:                                          Case No.: 2:21-bk-10826-BB
14   Kfir Gavrieli                                   CHAPTER 11
15                                                   ORDER TO SHOW CAUSE RE
                                                     APPOINTMENT OF CHAPTER 11 TRUSTEE
16
17                                                   Date:      March 31, 2021
                                                     Time:      10:00 AM
18                                     Debtor(s).    Courtroom: 1539

19                                                   Order to Show Cause hearing set for:
                                                     Date:      June 30, 2021
20                                                   Time:      11:00 AM
                                                     Courtroom: 1539
21
22
              A hearing on the debtor’s disclosure statement and status conference in the
23
      above-captioned case took place before Hon. Sheri Bluebond, Bankruptcy Judge,
24
      on March 31, 2021 at 10:00 a.m. The Court, having taken judicial notice that:
25
26                   1. A jury of 12 people, after a six-week jury trial in a state court action

27                      between the debtor, on the one hand, and creditors Dikla and Dean
28                      Unatin (jointly, the “Unatins”), on the other, found in a lengthy and




                                                    -1-
     Case 2:21-bk-10826-BB      Doc 189 Filed 03/31/21 Entered 03/31/21 16:21:33            Desc
                                  Main Document Page 2 of 3



1                     detailed verdict form that the Unatins were entitled to judgment in
2                     their favor on their claims against the debtor for fraud, breach of
3
                      fiduciary duty, breach of contract and conversion and that the
4
                      debtor's wrongful acts were done with malice, oppression and/or
5
                      fraud; and
6
7                  2. The state court in that action issued a statement of decision

8                     describing the jury's findings as follows: "On Verdict Form 1, the
9                     jury found in favor of Mrs. Unatin and against Mr. Gavrielli on all of
10
                      her claims: breach of fiduciary duty regarding the Company, breach
11
                      of fiduciary duty regarding the outside investments, fraud,
12
13                    conversion, breach of contract, and breach of the convenant of

14                    good faith and fair dealing.” The jury also found that Mr. Gavrielli
15                    "engaged in malice, oppression and/or fraud with respect to each of
16
                      Mrs. Unatin's tort claims";
17
             IT IS HEREBY ORDERED that a hearing in this case will be held in Courtroom
18
      1539 at 255 East Temple Street, Los Angeles, California 90012 on June 30, 2021 at
19
20    11:00 a.m. to show cause why a chapter 11 trustee should not be appointed in this

21    case (the “Order to Show Cause”).
22           IT IS FURTHER ORDERED that any responses to the Order to Show Cause
23
      must be in writing and shall be filed with the Court and served on parties in interest
24
      not later than June 16, 2021.
25
26
27
28




                                                 -2-
     Case 2:21-bk-10826-BB       Doc 189 Filed 03/31/21 Entered 03/31/21 16:21:33   Desc
                                   Main Document Page 3 of 3



1           IT IS FURTHER ORDERED that replies to any such responses must be filed
2     and served not later than June 23, 2021.
3
                                             ###
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: March 31, 2021

26
27
28




                                                 -3-
